Citation Nr: 0720596	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability. 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.

In May 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.  
During the hearing, the veteran submitted a waiver with 
regard to  VA treatment records received after the case was 
certified to the Board for appeal.


FINDING OF FACT

Separation examination report shows complaint of recurrent 
back pain, but examination of the spine was normal.  A 
chronic low back disability, to include degenerative disc and 
osteoarthritis of the lumbar spine, is not shown to have been 
present during the veteran's military service or until many 
years thereafter, and is not shown to be related to any 
incident of such service.


CONCLUSION OF LAW

A chronic lumbar spine disability, to include degenerative 
disc disease and osteoarthritis of the lumbar spine, was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in October 2001 and December 2006 
letters.  Collectively, these letters informed the veteran to 
send any pertinent evidence in his possession to VA, informed 
him of the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

The veteran's claims folder has been rebuilt.  Service 
medical records associated with the claims folder include a 
May 1979 clinical record and the veteran's separation 
examination report.  A search for any remaining service 
medical records was conducted.  However, according to a 
December 2006 formal finding by VA, no additional service 
medical records are available.  A search for records at Moody 
Air Force Base was also unsuccessful.  Thus, the Board 
concludes that any further attempts to secure these records 
would be futile.  The Court has held that in cases where 
records once in the hands of the government are lost, there 
is a heightened obligation to explain the Board's findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The analysis of the veteran's claim has been 
undertaken with this heightened obligation in mind.

All available evidence pertaining to the veteran's claim has 
been obtained.  In addition to the above-described service 
medical records, the record also contains a hearing 
transcript, as well as post-service medical records from the 
VA Medical Center in Lake City, Florida, and private medical 
evidence from Dr. Giebeig.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent, available evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In October 2006 and March 2007, the RO advised the veteran as 
to how disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

II.  Analysis

The veteran asserts that he is entitled to service connection 
for a lumbar spine disability.  According to his notice of 
disagreement, received in September 2003, he reportedly 
injured his back in the spring of 1979 while loading jet fuel 
from railroad tank cars on Moody Air Force Base; he 
apparently missed a step, grabbed onto the hand rail, jerked 
his arm, and ultimately hit his back against the catwalk.  He 
indicated that he sought treatment by a physician who 
prescribed pain medication, muscle relaxers, and recommended 
hot baths.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Medical evidence confirms current diagnoses of degenerative 
disc and osteoarthritis of the lumbar spine, thereby 
satisfying the first element of the veteran's service 
connection claim.  However, there is no competent evidence of 
a chronic lumbar spine disability during service or of 
arthritis of the lumbar spine within the one-year period 
immediately following service.  The Board acknowledges that 
upon separation from service, the veteran checked the box on 
his report of medical history indicating that he had or had 
had recurrent back pain.  The examiner indicated that the 
veteran was referring to low back pain, relieved by exercise.  
Despite such complaint, examination of the veteran's spine 
was entirely normal.  
Thus, even assuming, but not conceding that the veteran did 
injure his back in service, the objective evidence 
(separation examination report) still fails to show any back 
pathology, despite subjective complaints of pain.    

There is also no evidence of any treatment for a chronic low 
back problem for approximately ten years following the 
veteran's discharge from service.  The first post-service 
objective evidence showing low back complaints was a VA 
treatment record dated in 1989.  At that time, the veteran 
was assessed with low back pain; no recent injury was noted.  
Disc disease of the lumbar spine was first objectively seen 
on x-rays taken in 1993.  (The Board also observes that in 
March 2000, the veteran overextended his back after picking 
up a crate of grapefruit; assessment was low back pain with 
lumbar strain and paraspinous muscle spasm).

The Board also finds that there is no competent evidence 
relating the veteran's current lumbar spine disability to his 
period of service.  The Board acknowledges a July 2004 
private statement provided by Dr. Giebeig.  According to such 
statement, the physician stated that he had followed the 
veteran for four years prior and noted that the veteran had a 
long history of low back pain.  The physician further stated 
that the low back pain "apparently" started after an injury 
during his service duty.  The physician indicated that the 
veteran has had several radiologic studies, which show some 
disc protrusion and lumbar osteoarthritis likely related to a 
prior injury.  He concluded that it is more than likely his 
current condition is related to his in-service injury.  
Notwithstanding, the Board finds this opinion to be of no 
probative value.  The examiner pointed to no medical evidence 
from service or within ten years following separation from 
service that connected the veteran's current low back 
disability to an in-service injury.  While the examiner noted 
that the disc protrusion and lumbar osteoarthritis was likely 
related to a prior injury, he could not say that it was 
related to any specific injury in service, especially as no 
chronic residuals were noted upon separation from service.  

Given that the separation examination report is silent for a 
chronic lumbar spine disability and there is no evidence of 
low back problems until 1989, any opinion relating current 
lumbar spine disability to service would be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006).   Consequently, the Board declines to obtain 
a medical nexus opinion.  Even though the veteran has a 
current lumbar spine disability, there is no true indication 
that such disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

Although the veteran contends that his current lumbar spine 
disability is attributable to service and has been 
symptomatic since then, the Board notes that the veteran's 
opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The preponderance of the evidence is against the veteran's 
service connection claim for a lumbar spine disability.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).










ORDER

The appeal is denied.



___________________________________________
J. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


